Citation Nr: 1703588	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Propriety of the reduction of the disability rating from 60 percent to 50 percent for bilateral hearing loss, to include whether an increased evaluation is warranted.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1944 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2010 and March 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2016, the Veteran testified during a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate actual improvement in the Veteran's ability to function under the ordinary conditions of life as a result of his service-connected hearing loss and is not otherwise an adequate basis for reducing the 60 percent rating for this disability to 50 percent.

2.  The Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than Level IX in the right ear and Level VIII in the left ear.

3.  While the minimum threshold requirements for a TDIU on a schedular basis have been met, the Veteran's service-connected hearing loss does not preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the restoration of a 60 percent disability rating for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for an initial disability rating higher than 60 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2017); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in September 17, 2009 May 4, 2010, and October 31, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his hearing loss claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

A VA examinations and opinions were obtained in February 2010, May 2010, November 2012, and January 2014.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to claims for service connection for hearing loss in general, a Compensation and Pension (C&P) hearing examination worksheet was revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here the VA audiologists elicited information from the Veteran related to the functional effects caused by his bilateral hearing loss.  They specifically noted his complaints that his greatest difficulty was with conversational speech in background noise.  That said, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examinations.  

These opinions also adequately address the effect the Veteran's service-connected hearing loss has on his employment picture.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here as a result there is adequate medical evidence of record to make a determination in this case.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.



II.  Law and Analysis for Reductions/Restorations

The Veteran contends that the reduction of his bilateral hearing loss evaluation from 60 percent to 50 percent was improper.  He argues that VA and private audiological evaluations do not reflect an improvement in his condition. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Therefore, the Board will focus only upon the propriety of the reduction. 

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 40 percent evaluation had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  Essentially, the Veteran's average measured auditory acuity is cross-referenced with speech discrimination scores, under Table VI (or Table VIa), the end result being the assigned disability rating.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In considering the history of the Veteran's hearing loss, the Board notes that the 60 percent disability rating, which he seeks to have restored, was awarded based on a February 2010 VA contract (QTC) examination.

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
80
115
110
LEFT
45
55
85
95
105

The findings from the audiogram show average puretone thresholds of 94 in the right ear and 85 in the left ear; and speech discrimination scores of 36 percent in the right ear and 60 percent in the left ear using the Maryland CNC wordlist.  This corresponds to designations of Level X in the right ear and Level VIII for both ears, and thereby a 60 percent rating under Table VI.  The impact of the hearing loss on the Veteran's usual occupational and daily activities included difficulty hearing in background noise and difficulty hearing the television or while on the telephone.  He also had difficulty hearing his spouse and high-pitched tones.  

A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in the right ear only with hearing loss of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz).  Applying these findings to 38 C.F.R. § 4.85, Table VIA, also results in a designation of Level IX hearing acuity in the right ear, which is lower than the designation derived (Level X) when the results are applied to 38 C.F.R. § 4.85, Table VI and equates to only a 50 percent evaluation.  As a result, in a March 2010 rating decision, the RO assigned a 60 percent evaluation for bilateral hearing loss, effective July 31, 2009.

The RO initially proposed the reduction due to a November 2012 VA examination report, which contained slightly higher speech recognition scores than the previous February 2010 VA examination report.  The Veteran continued to report difficulty hearing in background noise, hearing speech, hearing on the telephone and television and hearing his spouse.

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
85
115
115
LEFT
40
50
75
100
115

Average puretone thresholds of 93 in the right ear, and 85 in the left ear; and speech discrimination scores of 48 percent in the right ear and 68 percent in the left ear.  With respective Level IX in the right ear and Level VII in the left ear, the assigned disability rating now computes to 50 percent.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in the right ear only with hearing loss of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz).  Applying these findings to 38 C.F.R. § 4.85, Table VIA, also results in a designation of Level IX hearing acuity in the right ear, which is the same as the designation derived (Level IX) when the results are applied to 38 C.F.R. § 4.85, Table VI and thus also equates to a 50 percent evaluation.  The examiner did not address the changes shown between the February 2010 and November 2012 audiograms or explain what if any significance this change had, if any, on the Veteran's bilateral hearing loss or explain how such an improvement was even possible.

The RO's March 2013 rating decision accordingly reduced from 60 to 50 percent the evaluation for bilateral hearing loss, effective June 1, 2013.

During his November 2016 Board hearing, the Veteran testified that the reduction was improper, claiming that he feels his hearing has actually worsened and continues to have a negative impact on his life.  He described general quality of life problems stating that he had difficulty understanding words in the presence of background noise or if a speaker was not facing him and sometimes has to read lips.  He has difficulty carrying on normal conversation in almost any situation as people often have to repeat themselves.  He essentially testified that subsequent testing has shown no change or improvement in his hearing.  

The Board sees fit to restore a 60 percent evaluation for bilateral hearing loss.  Although the results of the November 2012 audiogram suggests an improvement in his hearing loss disability, the Board hesitates to substantiate a rating reduction on the premise of only one examination.  Further it is unclear whether the change in puretone threshold averages and speech recognition scores, reflects actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Specifically, the audiologist did not explain, or even acknowledge, the improvement in the Veteran's hearing and made no attempt to compare the prior findings in 2010 to the 2012 findings.  Furthermore, as noted above, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455.  In this regard, the February 2010 VA examiner indicated that the functional effects of the Veteran's hearing loss included difficulty hearing in background noise or when on the telephone.  The November 2012 also VA examiner acknowledged the Veteran's hearing loss made it difficult to follow conversations in noisy environments and interfered with ability to hear on the phone and there is no indication that his ability to converse was any less difficult than in February 2010.  Indeed, the Veteran testified credibly at his hearing that he continues to experience difficulty conversing with people, and his condition is worsening, rather than improving, with age.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony competent to establish presence of observable symptoms).  So, for all the foregoing reasons, the Board finds that the November 2012 VA audiological examination report is inadequate for the purposes of reducing the Veteran's disability evaluation.

The Board acknowledges that, when the 2012 examination findings are applied against the rating criteria, the audiometric results clearly fall within the parameters for a 50 percent rating and no more.  Even so, in claims seeking restoration of a reduced benefit, the central question is not whether the schedular criteria for a particular rating are met (as in a claim for increase), but whether the criteria for reduction were met.  See, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1990).  With all due respect for the decision of the RO, and understanding the basis for that decision, the Board nevertheless finds that standard has not been met here.  As the evidence is in relative equipoise as to whether there has been an actual improvement in the Veteran's service-connected hearing loss (the applicable standard for ratings in effect for less than 5 years), the Board finds that the reduction in rating from 60 percent to 50 percent was improper and that the 60 percent disability evaluation is restored, effective June 1, 2013.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Accordingly, the Board finds that the reduction in the evaluation for service-connected bilateral hearing loss to a 50 percent disability was improper, and the 60 percent disability evaluation is restored, effective June 1, 2013.


III.  Law and Analysis for Increased Ratings

The Veteran is seeking a higher disability rating for his service-connected bilateral hearing loss.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss is currently rated as 60 percent disabling under DC 6100.  As the criteria under DC 6100 were already discussed above it will not be repeated here.  

The Veteran was also afforded pertinent audiological examinations in February 2010 and November 2012.  The findings/results from these examinations were already discussed in full above and in general show the Veteran's hearing was no worse than Level X in the right ear and Level VIII in the left ear, which corresponds to 60 percent.  See 38 C.F.R. § 4.85, Table VII.

The Veteran was most recently afforded a VA audiology examination in January 2014, at which time audiologic testing revealed the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
95
105
110
LEFT
50
60
85
110
CNT

The results show an average puretone threshold of 93 decibels in his right ear and 85 decibels in his left ear.  The examiner noted that puretone thresholds at 4000 Hz the frequency at 4000 Hz could not be tested (CNT) as the thresholds exceeded the limits of the audiometer.  The test was otherwise valid for rating purposes.  The audiologist also reported that the use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent speech discrimination scores that made combined use of puretone average and speech discrimination scores inappropriate.  

A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in both ears with hearing loss of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz).  Applying these findings to 38 C.F.R. § 4.85, Table VIA, results in a designation of Level IX hearing acuity in the right ear and Level VIII in the left ear when the results are applied to 38 C.F.R. § 4.85, Table VII and thus equates to a 50 percent evaluation.  The functional impact of the hearing loss on the Veteran's usual occupational and daily activities included having to "know the person talking and what they are talking about" in order to understand what is being said.

The remaining evidence of record does not show that the Veteran has sought medical treatment for hearing loss on any regular basis.  So there are no subsequent audiograms or other comprehensive information to show a more severe hearing loss disability than is contemplated by the current 60 percent rating.  

In sum, the Board cannot find the Veteran is entitled to a higher disability rating for his bilateral hearing loss at any time during the appeal period, based on the audiometric data of record.  In reaching this conclusion, the Board sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, and has read and carefully considered his lay statements in this regard.  The Board has also not overlooked the Veteran's primary contention that his hearing loss is debilitating at a greater percentage than 60 percent. 

Although there is no reason to doubt the general quality of life problems described by the Veteran, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination. The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.

The Board has also considered whether the service-connected hearing loss claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected hearing loss are inadequate.  The functional effects of the Veteran's hearing loss have been  reported to be poor social interactions, difficulty following instructions, difficulty following conversations with background noise, interference with enjoyment of the TV, and problems following telephone conversations.  The Board finds that these functional effects on the Veteran's daily life are contemplated in the current schedular rating that has been assigned.  As noted earlier, difficulty in an environment with background noise has been considered in the schedular criteria.  Such an environment and the myriad effects on interacting with others that the Veteran has described are recognized in the current rating criteria.  Moreover, ratings in excess of that assigned are provided for certain manifestations for each of the service-connected hearing loss, but the medical evidence shows that those manifestations are not present.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).

After a review of the medical evidence, using the VA audiological test results and resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating greater than 60 percent are not met.  38 U.S.C.A. § 5107(b) (West 2014).


IV.  Law and Analysis for TDIU

The Veteran contends that his service-connected hearing loss renders him unemployable and that he is therefore entitled to a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran is service connected for bilateral hearing loss, rated as 60 percent disabling.  This is his only service-connected disability.  Because he has a single disability that is rated at 60 percent, he meets the criteria for schedular consideration of TDIU under 38 C.F.R. § 4.16(a).  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 60 percent, the evidence does not establish that the Veteran's service-connected hearing loss has rendered him unemployable.  In fact, the overwhelming evidence of record shows that he retired voluntarily at the age of 80.

During the course of this appeal, the Veteran has indicated that he last worked full-time in 2004 as a produce buyer when he had become too disabled to work due to his service-connected hearing loss.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in April 2010.  He reported having completed four years of college.

Information from his last employer confirms that the Veteran had been employed from August 1993 to March 2004.  He worked approximately 21 hours a week and had lost no time in the preceding 12 months due to disability.  No concessions were made to the Veteran in this employment and the reason for his termination was voluntary retirement.  See VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, dated in June 2010.  This document in no way suggests that the Veteran was asked to leave because of any service-connected disability or because of excessive absence from work.  

Although it is clear that the Veteran's hearing loss affects him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the findings from the previous audiological examinations especially given that the above analysis detail the level of hearing loss and the appropriate disability rating to account for such impairment.  However of some significance is a May 2010 VA opinion assessing the current state of the Veteran's service-connected hearing loss and its impact on his employability.  In that opinion the VA audiologist noted the Veteran had mild to profound sloping sensorineural hearing loss bilaterally.  Speech scores were poor bilaterally, with right ear worse than left ear.  Based on these test results, the audiologist concluded that the Veteran may have difficulty understanding speech, especially in the presence of background noise.  However, with proper amplification and workplace accommodations, he should be able to function in a more sedentary position with reduced communication with customers required.  In other words the Veteran should be able to be employed in a job where front desk or telephone work is not a function of his job, but would do best in more sedentary jobs, such as office work, computer work, etc.

Also of record is a July 2013 opinion from a private audiologist which shows the Veteran was seen in July 2013 for a hearing aid evaluation and reprogramming.  It was noted that at age 78, the Veteran had an aortic valve replacement.  About nine years ago he had a TIA in the parietal lobe with subsequent left side neglect and currently reported poor balance and coordination.  In observing the Veteran, the audiologist noted he exhibited significant short-term memory problems and apparent volitional apraxia.  Testing confirmed that the Veteran's communicative difficulty was both central and peripheral in nature.  The audiologist then concluded that in addition to significant hearing loss, the Veteran also appeared to be suffering from poor cognitive functioning. 

Taking into account his education and occupational background, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected hearing loss.  Although there is no disputing the Veteran's hearing loss and poor word recognition ability likely causes significant communication difficulties in most situations, there is no indication that his service-connected hearing loss, alone precludes him from securing and maintaining substantially gainful employment.  Rather, the evidence suggests that he has significant non service-connected cognitive problems which play a large part in his functional impairment, and may not be considered in support of the TDIU claim.  The Board also finds probative the evidence of record which shows that the Veteran had been employed by the same employer for decades and retired of his own volition.  He also was not shown to seek employment or additional education or training after retiring in March 2004.  While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected hearing loss alone is sufficient to produce unemployability.  

For all the foregoing reasons, the claim for entitlement to a TDIU is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Restoration of a 60 percent disability rating for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial disability rating greater than 60 percent for bilateral hearing loss is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


